Mr. JUSTICE TRAPP, concurring in part and dissenting in part: I must dissent from that portion of the opinion which concludes that there was plain error arising in the quoted argument by the State’s Attorney. The record does not support the determination that there was plain error or that there was, in fact, comment upon defendant’s silence. The portion of the State’s Attorney’s argument at issue was a largely incoherent comment upon statements made in conversations essentially initiated by defendant. The record discloses that the matter was in the investigatory stage. Defendant was the last of several persons interviewed at the police station as an inquiry into the events. All other persons had been released or sent away. No arrest was made until Bowman was brought back from the hospital for interview upon the events and to identify the defendant. Bowman signed a complaint against defendant. The portion of the argument at issue had a foundation in the testimony of a police officer to which no objection was made. That officer was requested to bring defendant from a nearby bar to the police station and was sitting with the defendant while the latter was waiting to be interviewed. The record does not disclose that any Miranda admonitions had been given to the defendant. The officer described the hands and clothing of defendant as being bloody and stated that as they were waiting, defendant was licking blood from cuts on his hands. Defendant inquired of the officer whether the sight made the officer ill and, when told that it did not, further inquired if the officer would like to lick the cuts also. Incident to such conversation, the officer inquired as to the cause of the injuries of his hand and was then told about receiving the cuts as defendant’s motorcycle crossed the railroad tracks. If defendant had testified to some other origin of the wounds the evidence would have been the subject of impeaching cross-examination as an inconsistent statement. (People v. Rehbein (1978), 74 Ill. 2d 435, 386 N.E.2d 39; People v. Henson (1978), 58 Ill. App. 3d 42, 373 N.E.2d 852.) On the other hand, if the defendant had testified, that explanation might have been consistent with the testimony. Here, there was no objection to either the testimony concerning the source of the blood on defendant’s person or clothing, or to the argument made at trial. In defendant’s argument following that of the State’s Attorney, defendant chose to discuss the testimony and argue that no other witness at the scene had testified to observing bloód on defendant’s hands or clothing. In effect, defendant chose to use the testimony as a sword. This is not plain error. One finds no factual relationship which brings this case within the rule of Doyle v. Ohio (1976), 426 U.S. 610, 49 L. Ed. 2d 91, 96 S. Ct. 2240, People v. Jacobs (1977), 51 Ill. App. 3d 455, 366 N.E.2d 1064, and People v. Deberry (1977), 46 Ill. App. 3d 719, 361 N.E.2d 632. I would affirm the conviction.